HOWE, Justice:
Plaintiffs challenge an order of the Industrial Commission denying Wilma Hall workers’ compensation benefits from the Second Injury Fund for incapacity arising out of preexisting conditions.
On March 9, 1981, Hall was involved in an industrial accident while driving a cab for City Cab Company. She received injuries to her neck, back, and other parts of her body. City Cab’s insurer, State Insurance Fund, paid medical expenses and temporary total disability benefits to Septem*177ber 15, 1981, and permanment partial disability benefits for the 10 percent impairment she sustained in the accident. When she applied for additional benefits from the Second Injury Fund, she was referred to a medical panel for evaluation. The panel reaffirmed Hall’s 10 percent impairment as a result of the industrial injury. In addition, the panél found a 30 percent impairment resulting from hypothyroid obesity, a 5 percent impairment resulting from hypertensive cardiovascular disease, and a 20 percent impairment due to degenerative arthritis of the whole spine. The medical panel concluded:
The industrial accident did not result in permanent incapacity substantially greater then [sic] the applicant would have incurred had she not had the pre-existing [incapacity. It is possible that had she not had degenerative cervical arthritis of her spine the symptoms in her neck at the time of her accident would have been considerably less, would not have been so prolonged, and would not have rendered any permanent physical impairment. This would be anticipated but is speculative.
The administrative law judge adopted those findings and denied her any compensation from the Second Injury Fund for her preexisting incapacities. The Industrial Commission affirmed that ruling.
Hall is a 62-year-old woman, 5 feet 4 inches tall, and “grossly obese,” weighing an estimated 400 pounds. According to her testimony, she weighed as little as 190 pounds in 1955. Her weight thereafter increased to around 275 pounds, where it remained until about 1975 when she went on a diet and lost weight down to 198 pounds. However, she testified that in 1979 “I goofed around and put it all back on.” She claims that because of the accident and her ensuing immobility, she gained the additional 125 pounds over a period of six months. Consequently, her legs have weakened, she falls, and is generally so unsteady on her feet that she needs to resort to the use of a wheelchair.
In determining whether the Industrial Commission correctly applied the findings of basic facts to the legal rules governing the case, we will uphold the Commission so long as its decision was reasonable in light of the language of the statute, the purpose it aims to achieve, and the public policy behind it. State of Utah (Tax Commission) v. Industrial Commission and Fulton, Utah, 685 P.2d 1051 (1984); Utah Department of Administrative Services v. Public Service Commission, Utah, 658 P.2d 601 (1983). The controversy here revolves around the meaning of “substantially greater permanent incapacity” as defined in U.C.A., 1953, § 35-1-69, as that section read at the time of Hall’s accident:
If any employee who has previously incurred a permanent incapacity by accidental injury, disease, or congenital causes, sustains an industrial injury for which compensation and medical care is provided by this title that results in permanent incapacity which is substantially greater than he would have incurred if he had not had the preexisting incapacity, compensation and medical care ... shall be awarded on the basis of the combined injuries, but the liability of the employer for such compensation and medical care shall be for the industrial injury only and the remainder shall be paid out of the special fund....
In light of that language, we must determine whether the administrative law judge and the Industrial Commission correctly applied the medical findings to deny Hall compensation from the Second Injury Fund on the basis that her industrial injury did not result in permanent incapacity substantially greater than she would have incurred if she had not had the preexisting incapacities. The statute mandates that compensation be awarded on the basis of the combined injuries. Our first inquiry must, therefore, be directed to the medical finding that none of the preexisting disabilities combined with the current injury to increase Hall’s permanent incapacity. 2 A. Larson, Workmen’s Compensation Law § 59.32(g) offers a guideline:
*178Although the prior impairment need not combine with the compensable injury in any special way, it must add something to the disability before the Special Fund can become liable. In other words, it is not enough to show that claimant had some kind of handicap, if that handicap contributed nothing to the final disability-
Hall contends that her postaccident gain of 125 pounds should be considered a preexisting permanent incapacity by accidental injury, disease, or congenital causes, for which the Second Injury Fund should be liable. By her own admission, her average preaccident weight of 275 pounds did not keep her from working, bowling, hunting, and fishing. Nor was her obesity permanent by her own admission. When she applied herself, she was able to reduce her weight to, and maintain it at, below 200 pounds, thus negating both implications that her weight problem was permanent in nature or prior in existence. Consequently, her obesity is not embraced by the definition of “previously incurred permanent incapacity.” For similar holdings on obesity, see Moctezuma v. Industrial Commission, 19 Ariz.App. 534, 509 P.2d 227 (1973), and Shirley v. Triangle Maintenance Corp., 41 A.D.2d 800, 341 N.Y.S.2d 709 (1973).
In adopting the findings of the medical panel that Hall’s previous hypertensive cardiovascular disease did not combine with the subsequent injury to render her permanent incapacity substantially greater than it would have been absent that disease, the administrative law judge and the Industrial Commission were informed that Hall had not received any care for that condition for a considerable length of time before the accident. Yet the medical panel found that Hall suffered a 5 percent whole-person impairment which was permanent. The medical panel did consider the possibility that without the 20 percent impairment due to degenerative arthritis of the whole spine, Hall’s neck symptoms at the time of the accident would have been considerably less, would not have been so prolonged, and would not have rendered any permanent physical impairment. It then stated that “this would be anticipated but is speculative.” That statement which was adopted by the administrative law judge and affirmed by the Commission is ambiguous at best.
This Court has consistently rejected the notion that there has to be a causal or functional relationship between the preexisting impairment and the industrial injury. All that is needed is that the two impairments cumulatively result in a substantially greater degree of disability than there would have been without the preexisting impairment. Consequently, we have held the Second Injury Fund liable for those portions of the total incapacity attributable to prior degenerative diseases and other preexisting conditions. Second Injury Fund v. Streator Chevrolet, et al., Utah, 709 P.2d 1176 (1985); Kaiser Steel Corp. v. Industrial Commission, Utah, 709 P.2d 1168 (1985); Paoli v. Cottonwood Hospital, Utah, 656 P.2d 420 (1982); Northwest Carriers v. Industrial Commission, Utah, 639 P.2d 138 (1981); Intermountain Smelting Corp. v. Capitano, Utah, 610 P.2d 334 (1980); White v. Industrial Commission, Utah, 604 P.2d 478 (1979); and Intermountain Health Care, Inc. v. Ortega, Utah, 562 P.2d 617 (1977).
The administrative law judge’s findings expressly restate the medical findings that the degenerative cervical arthritis had a possible effect on Hall’s neck injury, but then call that finding speculative. However, that lack of causal connection is of no consequence. The prior permanent impairment of the spine was found to be 20 percent of the whole person. The prior permanent impairment caused by the hypertensive cardiovascular disease was rated as 5 percent. Those incapacities when combined with the incapacity caused by the industrial injury rendered the resulting incapacity substantially greater than it would have otherwise been. Nothing more is required.
The case is remanded for the purpose of making an award to Hall from the *179Second Injury Fund for her incapacity from cardiovascular disease and arthritis of the spine and for determination of an appropriate amount of reimbursement to be made by the Second Injury Fund to the State Insurance Fund. Inasmuch as we have determined that Hall’s incapacity arising from her obesity is not compensable, we do not disturb the Commission’s denial of her motion to refer her to the Division of Rehabilitation for an evaluation of her employa-bility. However, we do so without prejudice to her renewing the motion should future developments in her condition so warrant.
No costs are awarded.
STEWART and DURHAM, JJ., and JUDITH M. BILLINGS, District Judge, concur.